WARD, J.
(dissenting). This action was brought to recover the possession of a city lot in the city of Syracuse, being 58 feet front on the south line of West Water street, 101 feet in rear, and 130 feet deep, which was occupied at the commencement of the action by the defendants (the respondents here). The trial court made no findings of fact further than may be implied from the following statement in the decision:
“The ground upon which the issues are decided in the action are that the (defendants and those under whom they claim have been in the actual, continued, and peaceful occupation of the premises described in the complaint under a claim of title, holding the same adversely to the plaintiff and all other persons, for more than twenty years prior to the commencement of this action. And the plaintiff, at the time of the commencement of this action, had no right to the possession of the said premises.”
The appeal here is upon the facts as well as the law. Section 1022 of the Code of Civil Procedure provides that:
“Whenever judgment is entered on a decision which does not state separately the facts found, the defeated party may file an exception to such decision, in which case on an appeal from the judgment entered thereon upon a case containing exceptions, the appellate division of the supreme court shall review all questions of fact and of law, and may either modify or affirm the judgment or order appealed from, award a new trial or grant to either party the judgment which the facts warrant.” Laws 1895, p. 828, c. 946.
*534When the appeal herein was taken (March 15, 1895) the last provision quoted from this section, viz. “or grant to either party the judgment which the facts warrant,” which was an amendment to this section that was made in 1895, which did not take effect until January 1, 1896, waiving, however, the question ■ whether this section of the Code as amended applies to this appeal, this court plainly had authority, under this section of the Code as it stood before this amendment, to review the case upon the facts as well as the laiv, in the absence of the finding of fact.
The New York Central Railroad Company obtained title to the premises in question in 1854. These premises were adjacent to, if not a part of, lands used by this railroad company in the city of Syracuse in connection with their railroad and for a freight house, coal shed, and coal office. The land in question is bounded on the north by West Water street; on the east by the Onondaga creek; on the south by a retaining wall built by the plaintiff, some 15 feet high, laid in mortar; and on the west, first, by a fence and freight house constructed and built by the plaintiff, and afterwards by a coal shed, which occupied the place of the freight house, and the fence connecting the freight house with Water street. In about the year 1847, John Brennan, the father of the defendants, took possession of the premises, and occupied a little house upon the lands near the creek, which was built of boards, not lathed or plastered, being, as we should judge from the evidence, what would be called a shanty of cheap construction, boarded up and papered inside. John Brennan continued to occupy the premises until 1849, when he died, leaving his wife, Johanna, and five children, named, respectively, Charles, James, and Mary, and the defendants John and Margaret. John, at the time of the trial, was 48 years old, and Margaret 49. The family lived on the premises until Charles and Mary died, without issue. Mary died in 1868. Charles died in 1870; and 13 or 14 years before the trial James utterly disappeared, and has not been heard of since. The widow, Johanna, and the defendants, continued to reside on the premises in this house until 1892, when the widow died. The defendants remained on the premises until the commencement of this action, July 13, 1893. In 1868 or 1869 the occupants of this property built a fence along its front on West Water street, which remained until it rotted down and disappeared, eight or nine years afterwards. No repairs were put upon this fence, and for nearly 20 years before the commencement of this action there has been no fence in front of the premises, but they have been open to the street. The side on Onondaga creek has not been fenced, but remained open to the creek. In, consequence of high water in the creek, the house became affected with water, and was removed to a higher point upon the land in dispute. The land was not cultivated in any manner except wild grass grew, which was cut on portions of the lot each season. The Brennans had a small place where flowers were cultivated, and a few vegetables. The land was reasonably level, and seemed to be capable of cultivation. Underbrush grew upon the *535premises, which was cut as well as the grass. The Brennans planted a few apple, peach, and plum trees upon the premises. The time of such planting does not appear, but the trees grew to a reasonable size. From the house a board walk was kept up to West Water street. Whether Onondaga creek was sufficiently large and deep to afford a protection to the east side of the premises does not appear, but no point seems to be made but what it was. The Brennans paid taxes upon the premises from 1868 to 1871, inclusive, and for no other years.
The above facts as to the use and situation of the property seem to be fairly established by the evidence. On the 29 th of April, 1868, the mother, Johanna, executed to two of her sons, Charles and James, a quitclaim deed of the premises in controversy, which was recorded in the Onondaga clerk’s office June 3, 1868. On the same day the grantees in this deed executed a mortgage to John D. Silcox, of Syracuse, to secure the payment of $2,000, payable in sums of $250 annually, with interest until paid. On the 24th of June, 1871, a judgment was obtained by the plaintiff in this action against Johanna Brennan, Charles Brennan, and James T. Brennan, the parties to the deed above mentioned, in an action of ejectment to recover from them the possession of the premises in question. The defendants had therein appeared and answered, denying the plaintiff’s title, and its right to recover, and by a stipulation of the attorneys it was referred, and the referee had decided that at the time of the commencement of that action and at the time of such decision the defendants were in the wrongful possession of said lands and premises, and wrongfully withheld such possession from the plaintiff; that the plaintiff was the owner in fee of the land, and entitled to the possession thereof; and judgment was directed accordingly, with costs, and the said judgment was entered upon such decision. It does not appear that any further steps were taken to enforce the said judgment, but after the same was entered the defendants in this action occupied the premises as before stated. The complaint in this action is the usual complaint in ejectment to recover the possession of the property. The answer of these defendants consists of a denial of the plaintiff’s •title, an admission that they are in possession of the premises, an averment that they are the owners of the premises, and rightfully in the possession thereof; and the fifth answer is as follows:
“The said defendant, for a further answer, says that they and the persons from and under whom they claim title thereto have been in possession and enjoyment of all the lands described in the complaint for more than twenty years immediately prior to the commencement of this action, during all said time claiming to own the same in fee simple, and during all of said time they have lived in a dwelling house situate thereon, and have occupied, inclosed, and cultivated the said land as such owners, and during all of said time they have held the same adversely to the said plaintiff and all other persons under a claim of title thereto, and as the •owners of the fee therein; and that such occupation, possession, and use of said premises during all that time has been uninterrupted and peaceful, and under a •claim of title thereto in said defendants.”
There is no allegation in the answer that the defendants founded their claim upon a written instrument as being a conveyance of the *536premises, or upon the decree or judgment of a competent court. It is claimed, however, upon this appeal that the deed from Johanna to her sons was a conveyance of the premises upon which these defendants could predicate a claim of title under section 369, Code Civ. Proc. If this contention had been made before the trial court, it is not recognized in the decision of that court which is above set forth, and it cannot prevail here. In order to. make such claim available, it must appear that the defendants entered into possession of the premises upon a claim of title, exclusive of any other right founding this claim upon this deed as being a conveyance of the premises in question, and that there has been a continued occupation and possession of the premises included in the deed, after such entry, for 20 years. Code Civ. Proc. § 369. At the time this deed was given the parties to it were in possession of the premises, and the grantor, Johanna, continued in such possession until her death, in 1892. At the time the deed was executed, the children were living on the premises with their mother, including these defendants. As we have seen, 15 years ago, James, one of the grantees in said deed, disappeared, and has not been heard of since. Mary died in 1868, and Charles died in 1870; neither leaving issue. These defendants, who were not parties to the deed, but seek to avail themselves of it, continued to reside on the premises after the execution of the deed as they had before. The mother could not claim under this deed, as she was the grantor. Janies may be still alive, and is not a party to this action. Neither Charles nor James occupied the premises for 20 years after the deed was executed, and neither of them entered into possession under the deed. The Code requires first a deed, then an entry into possession under it, then a possession under such deed for 20 years. Neither of these last two conditions obtained. If it is claimed that these defendants hold as the successors to the interests of the deceased brother, Charles, that claim would not carry the whole property (even if valid) which the trial court gave to these defendants as adverse claimants. The adverse possession, therefore, found by the trial court, cannot be predicated upon this deed. But, assuming that the deed might be made effective for the purpose claimed had no judgment been obtained against the parties to that deed, as above shown, thereafter that judgment, being obtained, was effective to destroy the claim of any of the parties to that deed to the property in controversy. Section 1524, Code Civ. Proc., in referring to the effect of a. judgment to recover possession of lands, provides that:
“Except in a case where it is otherwise expressly prescribed in this act, a final judgment In an action specified in this article rendered upon the trial of an issue of fact, is conclusive, as to the title established in the action, upon each party against whom it is rendered, and every person claiming from, through or under him, by title accruing, either after the judgment roll is filed, or after notice of the pendency of the action is filed in the proper county clerk’s office, as prescribed in article ninth of this title.”
The' respondents claim, however, that this section of the Code was not in force at the time of the rendition of the judgment in 1871. This section of the Code succeeds chapter 485 of the Laws *537of 1862, which was in force at the time of the judgment in 1871 and the time of the entry of said judgment, and of which this section of the Code is a substantial transcript. In the absence of such a statute as this declaring the effect of a judgment in ejectment, it has been held in several states that, as ejectment was merely a possessory action, a judgment in ejectment, unless it was followed up by entry under the judgment by the owner of the legal title it did not destroy the continuity of possession of the adverse claimant, and therefore not available to defeat the claim of adverse possession. It was unnecessary, in the case we are considering, under our statute, that the plaintiff should enter the premises, or take proceedings to obtain possession under the judgment. The rights of the parties were definitely fixed by the judgment. Indeed, it is probable from the evidence in this case that the deed from Johanna to her sons was a contrivance to found an adverse possession upon a conveyance which, being discovered by the plaintiff, the action in 1871 was brought, and the rights of the parties fixed of record. Eliminating this defense from the case, it only remains to inquire whether the evidence has established a defense under the other provisions of the Code (sections 371, 372), which are as follows:
(371) “Where there has been an actual continued, occupation of premises, under a claim of title, exclusive of any other right, but not founded upon a written instrument, or a judgment, or decree, the premises so actually occupied, and no others are deemed to have been held adversely.”
(372) “For the purpose of constituting an adverse possession, by a person claiming title, not founded upon a written instrument, or a judgment or decree, land is deemed to have been possessed and occupied in either of the following cases, and no others: (1) Where.it has been protected by a substantial inclosure. (2) Where it has been usually cultivated or improved.”
The respondent makes a point that neither the plaintiff nor those under whom it claims were ever in possession of the lands sought to be recovered, so far as it appears by the evidence. This objection is answered by section 368 of the Code, which provides that a person who establishes a legal title to premises is presumed to have been possessed thereof within the time required by law, and this section states another proposition, which is only declaratory of the law prior to the enactment of the Code, but is very important in the disposition of this case, that:
“The occupation of the premises by another person is deemed to have been under, and in subordination to the legal title, unless the premises have been held and possessed adversely to the legal title for twenty years before the commencement of the action.”
The burden is upon the defendants to establish this adverse possession, and overcome the presumption that they are holding in subordination to the legal title. Doherty v. Matsell, 119 N. Y. 646, 23 N. E. 994. It is elementary that the mere occupation of premises by another does not create an adverse possession.' It must be a hostile and defiant occupation as against the real owner. Id.; 1 Am. & Eng. Enc. Law (2d Ed.) 976, and notes; Bliss v. Johnson, 94 N. Y. 235. And see Van Rensselaer v. Wright, 121 N. Y. 626, 25 N. E. 3. After the judgment in 1871, the defendants are presumed to be holding under the plaintiff’s title so far as they claim *538under the defendants to that judgment. Trufant v. White, 99 Ala. 526, 13 South. 83. Where the claim of title is based upon a written instrument, the description embraced in the instrument of the land fixes the boundaries of the land claimed to be held adversely; but where the claim is based upon possession merely, under claim of title, the premises must be protected by a substantial inclosure for 20 years, or the land must have been cultivated and improved under a claim of title exclusive of any other right. The inclosure or the improvement and cultivation must clearly mark the boundaries of the premises. It must be open and notorious, so that the parties and the public may have clear notice of such boundaries. A legal title cannot be destroyed by a fitful and uncertain possession, by a spasmodic and doubtful occupancy, but the acts of the party claiming to hold adversely must be clear, strong, positive, and imperative. It is not claimed in this case that these premises were ever protected by a substantial inclosure for a period of 20 years. For a time much short of that there was a front fence protecting the premises from the street, built before the judgment in 1871; and it is significant that that fence, after such judgment, was permitted to rot down and disappear. It is also significant of the acquiescence of the defendants in the judgment and its effect that no taxes were paid by any of the defendants, or the persons under whom they claim, after the rendition of such judgment. It is not sufficient to partially inclose premises, and leave the most exposed portions open. Doolittle v. Tice, 41 Barb. 181; Pope v. Hammer, 74 N. Y. 240.
In passing upon the question when land is Usually cultivated and improved, the court, in Doolittle v. Tice, 41 Barb., says, at page 185, after citing a provision of the old Code (section 85), which is the same as in the present Code:
“The land must n.ot only be ‘cultivated,’ but ‘improved.’ Both cultivation and improvement are essential to make out a case within the provisions cited. Reaping alone can scarcely be considered as cultivating, * * * nor can the keeping up of a fence already made, mowing the grass, and cutting brush, with no proof that It was designed to improve the land, be considered an improvement within the meaning of the statute. I think the statute was intended to provide for the ordinary cultivation and improvement of lands in the manner in which they are usually occupied, used, and enjoyed by farmers for agricultural purposes, —sowing, plowing, manuring, and by the erection of buildings which might add to their value.”
But it is claimed by the respondents that an adverse possession has been established since the entry of the judgment in 1871 by an occupancy of these defendants of the premises for 22 years prior to the commencement of this action. The judgment found these defendants in possession. Does it appear that they claim to have held in hostility to the plaintiff’s title for 20 years? Since then there is no evidence of that except their bare enjoyment of the property, and' putting out a few fruit trees. They' did not protect the property with substantial inclosures. They did not usually cultivate or improve it. They assumed no burden in connection with it. They simply enjoyed it. We cannot say from this evidence when any hostile possession as against the plaintiff’s title *539commenced on the part of these defendants. We are passing upon the whole evidence, the same as the trial court could have done, in the absence of any findings of fact by the trial court. We do not claim that this city lot should have been cultivated or improved to the extent that a careful husbandman would have done with his own property, but there should have been more than a bare occupation of the house, and the things that were done to indicate by improvement and by cultivation the exact property which the defendants claim in the absence of a substantial inclosure.
The respondents make a point that while there may be evidence that the Yew York Central Bailroad Company acquired title to the lands in question, there is no evidence that the plaintiff, the Yew York Central & Hudson River Bailroad Company, ever acquired any title thereto, or interest therein. This objection is answered at page 82 of the case, which contains a printed statement, pasted on the margin, that the present plaintiff had acquired all the interest of the Yew York Central Bailroad Company in the premises in question.
A difficulty appears in the case growing out of the decision of the trial court that we have quoted. The statement in that decision does not furnish the elements of such an adverse holding as will defeat the plaintiff’s title under any of the provisions of the Code that have been cited. And see Kneller v. Lang, 137 N. Y. 589, 33 N. E. 555.
Upon a careful review of the whole case, we are of opinion that the judgment should be reversed, and a new trial granted, with costs to abide event.